 1

 2

 3

 4

 5                                     UNITED STATES DISTRICT COURT

 6                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 7

 8    UNITED STATES OF AMERICA,                          No. 1:16-cv-00349-LJO-SKO
 9                        Plaintiff,
10             v.                                        ORDER DIRECTING THE CLERK OF
                                                         COURT TO CLOSE THE CASE
11    REAL PROPERTY LOCATED AT 39145
      CHECKERBLOOM LANE, SHAVER                          (Doc. 11)
12    LAKE, CALIFORNIA, FRESNO
      COUNTY, APN: 130-45-503,
13    INCLUDING ALL IMPROVEMENTS
      AND APPURTANCES THERETO,
14
                          Defendant.
15

16

17            On October 25, 2018, Plaintiff filed a Notice of Voluntary Dismissal, in which Plaintiff

18   notifies the Court of the dismissal of the entire action with prejudice. (Doc. 11.) Plaintiff filed

19   this notice before the opposing party served either an answer or a motion for summary judgment.

20   As such, Plaintiff has voluntarily dismissed this matter with prejudice pursuant to Federal Rule of

21   Civil Procedure 41(a)(1)(A)(i). The Court therefore DIRECTS the Clerk of Court to close this

22   case.

23

24   IT IS SO ORDERED.
25

26
     Dated:     October 26, 2018                                     /s/   Sheila K. Oberto            .
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
